IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1406
                             Filed February 19, 2014


IN THE INTEREST OF Z.B. AND B.B.,
Minor Children,

I.B., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Constance C. Cohen,

Associate Juvenile Judge.



      A mother appeals from the termination of her parental rights. AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Andrea S. Vitzthum,

Assistant County Attorney, for appellee State.

      Kimberly Ayotte of The Youth Law Center, Des Moines, attorney and

guardian ad litem for minor children.



      Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                        2


DOYLE, J.

       The mother appeals the termination of her parental rights to her children,

B.B., born in 2002, and Z.B., born in 2004. She contends the State failed to

prove the grounds for termination of her parental rights. She also argues the

juvenile court abused its discretion in not granting her additional time for

continued reunification services and in not applying Iowa Code section

232.116(3)(a) and (c) (2013) to avoid termination of her parental rights. We

review her claims de novo. See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012).

       The mother has a significant history of criminal activities, drug use, and

involvement in abusive relationships. She also has a history of involvement with

the Iowa Department of Human Services (Department). As early as 2006, the

Department determined the mother had denied her children critical care. Two

prior child-in-need-of-assistance (CINA) proceedings have been instituted

involving these children. In those cases, the mother was offered and received

services for reunification, including substance abuse treatment. She was able to

refrain from drug use until those cases were dismissed, only to relapse

thereafter. Such is the case here.

       In May 2012, the mother tested positive for methamphetamine.          The

children were once again removed from her care and placed in the care of their

paternal aunt and uncle. CINA proceedings were initiated, and the mother was

again offered services for reunification.   She participated in a court-ordered

substance-abuse-treatment program for the fifth time, and she has refrained from

use of illegal drugs since that time.
                                            3


          However, the mother was not honest with professionals regarding her

involvement in abusive relationships with drug users throughout the case. While

progressing to semi-supervised visitation with her children in April 2013, she was

secretly involved with a man who was physically abusive towards her and used

drugs in her house. Her visitation reverted back to being fully supervised by the

Department, and the State filed a petition for the termination of her parental

rights.

          Following an August 2013 hearing on the State’s petition, the juvenile

court entered its order terminating the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d) and (f). The court found termination of her parental

rights was in the children’s best interest and there were “no compelling reasons

to maintain the parent/child relationships and no exceptions that militate against

termination being in the children’s best interest.”

          On appeal, the mother contends the State failed to prove grounds for

terminating her parental rights. Although the mother’s rights were terminated

pursuant to section 232.116(1) paragraphs (d) and (f), we need only find

termination proper under one ground to affirm. In re R.R.K., 544 N.W.2d 274,

276 (Iowa Ct. App. 1995). In this case, we choose to focus our attention on

section 232.116(1)(f), which provides termination is appropriate where:

                 (1) The child is four years of age or older.
                 (2) The child has been adjudicated a child in need of
          assistance pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of
          the child’s parents for at least twelve of the last eighteen months, or
          for the last twelve consecutive months and any trial period at home
          has been less than thirty days.
                                         4


                 (4) There is clear and convincing evidence that at the
         present time the child cannot be returned to the custody of the
         child’s parents as provided in section 232.102.

The mother only challenges the last element of paragraph (f). Upon our de novo

review, we find the State has met its burden.

         While the law requires a “full measure of patience with troubled parents

who attempt to remedy a lack of parenting skills,” this patience has been built into

the statutory scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa

2000).     The legislature incorporated a twelve-month limitation for children

adjudicated a CINA aged four and older. Iowa Code § 232.116(1)(f)(3). Our

supreme court has stated that “the legislature, in cases meeting the conditions of

[the Iowa Code], has made a categorical determination that the needs of a child

are promoted by termination of parental rights.” In re M.W., 458 N.W.2d 847,

850 (Iowa 1990) (discussing Iowa Code § 232.116(1)(e)). The public policy of

the state having been legislatively set, we are obligated to heed the statutory

time periods for reunification.

         The mother herself admitted at the hearing her children could not be

returned to her care at that time, and our de novo review supports this

conclusion. Despite at least thirty-six months of services, the same concerns

existed at the time of the termination hearing that existed at the time of the CINA

adjudication. The mother acknowledged she had codependency and relationship

issues, which led to her involvement with individuals who abused illegal

substances, and she admitted this pattern historically resulted in her relapsing on

drugs.     She began individual therapy more than once, but she was never

completely honest with her counselors about her numerous abusive relationships
                                         5


with substance abusers. Perhaps most telling is that she also was not honest

with her oldest child and that child’s therapist. While working to address trust

issues resulting from the child’s witnessing the abuse of her mother and her

mother’s relapses, the mother was secretly continuing a relationship with another

abusive and substance-abusing man.           She admitted she had allowed her

children to be around her past boyfriends, whom she acknowledged had

“tempers” and abused drugs; yet, she testified she “would never really allow” her

most recent boyfriend to be around her children. Her statement is unconvincing,

given her history.   We find there is clear and convincing evidence that the

children cannot be returned to the mother’s custody at the present time, and we

therefore agree with the juvenile court’s ruling terminating her parental rights

pursuant to Iowa Code section 232.116(1)(f).

       The mother maintains the court should have given her additional time to

work towards reunification. It is true that the juvenile court has the discretion to

continue a child’s placement out of the home for an additional six months if it

determines the need for removal will no longer exist at the end of the additional

period.    See id. § 232.104(2)(b).      Unfortunately, the record here clearly

establishes that additional time would not yield any different result. We find no

error in the juvenile court’s decision not to grant her additional time for

reunification.

       Additionally, the mother asserts termination of her parental rights was not

necessary because of her bond with the children and their placement with

relatives. See id. § 232.116(3)(a), (c); see also In re C.L.H., 500 N.W.2d 449,

454 (Iowa Ct. App. 1993), overruled on other grounds by In re P.L., 778 N.W.2d
                                         6


33, 39 (Iowa 2010) (noting we have discretion, based on the unique

circumstances of each case and the best interests of the children, whether to

apply the factors in 232.116(3) to save the parent-child relationship). However,

the children’s guardian ad litem recommended termination of the mother’s

parental rights, noting the children were doing well in the care of their pre-

adoptive relatives.   She advised the court that these children are in need of

permanency, and she reported the oldest child was ready for a decision to be

made.

        Because the children reside with relatives, the record leaves hope the

mother will be able to remain part of the children’s lives.        But neither their

placement with relatives nor their bond with the mother weighs heavily enough to

reverse the termination. Under the facts of this case, we cannot maintain the

mother-child relationship where there exists only a remote possibility the mother

will become a responsible and consistent parent sometime in the unknown

future. See In re Z.H., 740 N.W.2d 648, 652 (Iowa Ct. App. 2007) (describing

strong bond between parent and child as militating factor, but not overriding

consideration). These children deserve permanency now and should not have to

wait any longer for the mother to put their needs first. In re D.W., 791 N.W .2d

703, 707-08 (Iowa 2010). Termination will provide the children with the safety,

security, and permanency they deserve.        See P.L., 778 N.W.2d at 41.        We

believe the children’s best interests are served by severing their legal tie with the

mother, see In re J.L.W., 570 N.W.2d 778, 781 (Iowa Ct. App. 1997), overruled

on other grounds by P.L., 778 N.W.2d at 39, and we do not find that any of the

factors in section 232.116(3) weigh against termination of her parental rights.
                                       7


Accordingly, we affirm the juvenile court’s termination of the mother’s parental

rights.

          AFFIRMED.